             Case 2:14-cr-00184-WBS Document 114 Filed 05/29/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, #122664
 2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
 3   Assistant Federal Defender
     801 I Street, 3rd Floor
 4
     Sacramento, California 95814
 5   Telephone: (916) 498-5700
 6
     Attorney for Defendant
 7   RODERICK EARL VANGA
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,
                                                   Case No.: 2:14-cr-0184 WBS
12                Plaintiff,                       ORDER
13                                                 SEALING EXHIBITS
       v.
14
     RODERICK EARLVANGA,
15
                  Defendant.
16

17
              GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant
18
      Vanga’s Exhibits A, C-N to his Emergency Motion to Reduce Sentence Pursuant to
19

20    18 U.S.C. § 3582(c)(1)(A)(i) in this case shall be filed under seal until further order of

21    the court as it contains confidential medical and prison records.
22
             IT IS SO ORDERED.
23

24
     Dated: May 28, 2020
25

26

27

28
     ORDERSEALING EXHIBITS - 1
